Citation Nr: 0503254	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  02-10 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date earlier than June 28, 2002 
for the 10 percent rating for complete loss of sense of 
taste.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from March 1990 to May 
1993.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision by the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In July 2004, the veteran testified at a 
Travel Board hearing chaired by Veterans Law Judge Constance 
Tobias, who was designated by the Chairman of the Board to 
conduct that hearing and to render a final determination in 
this case.  38 U.S.C.A. § 7102 (West 2002).

The veteran alleged at his Travel Board hearing that the RO 
committed clear and unmistakable error (CUE) by not granting 
a 10 percent rating for complete loss of sense of taste in 
its September 1996 rating decision.  This claim is not on 
appeal and is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  An unappealed RO decision in September 1996 granted 
service connection for partial loss of sense of taste and 
assigned an initial noncompensable rating.

2.  The veteran filed a formal claim for an increased rating 
for loss of sense of taste on October 23, 1998; there are no 
prior written communications of record that could constitute 
an informal claim for an increased rating.

3.  The lay and medical evidence of record factually 
establishes the veteran had complete loss of sense of taste 
on October 23, 1998.



CONCLUSIONS OF LAW

1.  The September 1996 RO decision granting service 
connection for partial loss of sense of taste and assigning a 
noncompensable rating is final.  38 U.S.C.A. § 7105 (West 
1991 & Supp. 1995); 38 C.F.R. §§ 20.302, 20.1103 (1996).

2.  The criteria for an effective date of October 23, 1998 
for the 10 percent rating for complete loss of sense of 
taste, but no earlier, have been met.  38 U.S.C.A. §§ 1155, 
5110(b)(2), 5107(b) (West 2002); 38 C.F.R. § 3.400(o)(2); 
4.87a, Diagnostic Code 6276 (1998-2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims entitlement to an effective date prior to 
June 28, 2002 for his 10 percent award for loss of sense of 
taste.  He has testified to an inability to distinguish taste 
since an in-service head injury in 1991.  For instance, he 
has been unable to taste the difference between fruits, 
sauces and meats, and has undergone therapy to help him 
distinguish foods by their texture properties.  He has been 
able to distinguish sour foods to the extent it "puckers" 
up his mouth, and hot foods to the extent he feels a burning 
sensation on his tongue and throat.  He indicates that his 
loss of sense of taste is interrelated to his loss of smell 
that has been recognized by VA as total in degree since his 
separation from service.  He believes the past diagnosis of 
partial loss of sense of taste was mistaken and based on 
semantic differences.  He indicates that his VA neurologist 
is of the opinion that he has manifested complete and 
permanent loss of sense of taste since his in-service 
accident.

For the reasons set forth below, the Board grants a 10 
percent rating for the veteran's service-connected loss of 
sense of taste effective from October 23, 1998.



Background

By means of a rating decision dated September 1996, the RO 
granted service connection for partial loss of sense of 
taste, and assigned an initial noncompensable evaluation.  
The veteran did not initiate an appeal within one year of 
notice of decision, as then required by law, and that 
decision must be deemed final.  38 U.S.C.A. § 7105 (West 1991 
& Supp. 1995); 38 C.F.R. §§ 20.302, 20.1103 (1996).

In pertinent part, the record next contains written 
communications from the veteran and his spouse received on 
October 23, 1998.  The veteran alleged that he had not 
regained his sense of taste or smell since service.  He also 
reported "[f]ood is only a necessary substance for me.  I 
can't even crave favorite foods because I have forgotten what 
they taste or smell like."  His wife reported that her 
husband had lost his ability to taste cooking or crave his 
favorite foods for the last seven years.  The RO accepted 
these documents as constituting a claim for an increased 
rating for loss of sense of taste.

A December 1998 VA clinic record noted the veteran's report 
of having no taste since 1991.

The veteran underwent VA brain and spinal cord examination in 
September 1999 with benefit of review of his medical chart.  
At that time, the examiner recorded the following statements 
from the veteran:

"The patient experienced a closed head injury 
with concussion and frontal lobe 
contusions/infarct in 1991 during the Persian 
Gulf War.  A tent fell in and a steel-
supporting beam struck the veteran in the back 
of the head.  He has a known loss of the sense 
of taste and smell since that time.  He was 
told that he may regain his sense of taste.  
He has had no recovery of this at all."

Following examination, the examiner offered the following 
diagnosis:

Closed head injury with residual headache and 
a loss of sense of taste and smell.  Formal 
exam for sense of taste and smell was being 
referred to neurology.  The patient was 
initially told that his condition may improve.  
He was injured in 1991 and has only had 
deterioration in his condition in regards to 
headaches and no recovery of the sense of 
taste and smell at this point.  It is this 
examiner's opinion that he will not have 
improvement in his sense of taste and smell 
nor will he have improvement in his complaints 
of chronic headache.

The veteran's neurology examination recorded the following 
history:

"[The veteran] has lost 100% of his sense of 
smell since his head injury and now 8 years 
later it is still gone and consequently he has 
poor appetite because the food has no taste to 
it.  As a result, he has lost significant 
amounts of weight from his original 225 into 
the vicinity of 180 at the present time.  He 
attributes a significant amount of this weight 
loss to poor appetite secondary to his lack of 
smell and taste and headaches.

The examiner then provided the following clinical findings 
and assessment:

When it comes to taste and smell, he is 
unable to smell coffee and the only taste 
that he can appreciate are salty and sour at 
this point in time ... He has permanent loss of 
the sense of smell with associated 
interference in taste, since 90% of taste is 
smell.  After 8 years, this is unlikely to 
ever improve ... In summary, he has permanent 
loss of smell with associated loss of taste.

VA clinic records in September 1999 noted the veteran's loss 
of taste and smell as part of his problem list without 
further clarifying details.

By means of a rating decision dated October 1999, the RO 
denied an increased (compensable) rating for partial loss of 
sense of taste.  The veteran perfected an appeal on this 
issue.

A VA clinic record in September 2000 included an impression 
of post-traumatic brain injury with loss of taste and smell.  
On June 28, 2002, a neurologist offered an impression of 
"complete loss of taste and smell."

On August 25, 2002, the veteran underwent VA examination with 
benefit of review of his claims folder.  The examination 
findings and diagnoses are as follows:

[The veteran] is a 31-year-old veteran whose 
medical history is well documented on previous 
computer notes.  He suffered a head injury in 
the past while in the military, and since that 
time has had both objective and subjective 
evidence of loss of sense of smell and sense 
of taste.  The veteran has no sense of smell.  
He also has no sense of taste.  He cannot 
discriminate between strawberry and grape, 
sweet and sour, bitter and salt, sugar and 
salt.  The veteran has had diagnostic tests in 
the past, which are well documented, which 
reveal that the veteran in specific cannot 
differentiate between the smells of coffee and 
soap.  The veteran has had taste testing done 
in the past, which reveals specifically, the 
veteran could not differentiate between sweet 
or sour or salt.  He cannot identify the taste 
of sugar or the taste of lemon or the taste of 
salt.

DIAGNOSES:

1.	Complete loss of sense of smell secondary 
to head injury suffered while in the 
military.
2.	Complete loss of sense of taste secondary 
to head injury suffered while in the 
military.

By means of a rating decision dated March 2003, the RO 
increased the evaluation for complete loss of sense of taste 
to 10 percent disabling effective June 28, 2002.  The veteran 
subsequently agreed with the 10 percent rating assigned by 
the RO, but raised a claim for an earlier effective date of 
award.

A June 2003 letter from the veteran's VA neurologist 
indicated as follows:

[The veteran] was first seen by the neurology 
service at the Nashville VAMC on 7/8/99.  At 
that time, he was documented to be unable to 
smell.

Selected subsequent office notes document 
"anosmia since 1991" on 12/30/98 and 
"anosmia since head injury" on 4/8/99.  
During this time, he was being evaluated by 
the ENT service for a nasal polyp and septal 
deviation (3/26/98 and 5/21/99).  Thus, it was 
difficult to confirm permanent anosmia by 
examination.  On 8/13/99, ENT documented 
"nasal airway widely patent."  Nevertheless, 
on 6/28/02, he was confirmed to have 
persistent loss of taste.

In light of his known closed head injury, 
which was shown by CT scan in 1991 to involve 
a contusion in the frontal convexity and 
frontopolar region on the left, it is most 
likely that his olfactory nerve has been 
permanently injured since his original head 
injury at that time.  As taste and smell tend 
to be affected concurrently in this type of 
injury, [the veteran] is expected to have 
permanent los[s] [of] both the sense of taste 
and smell since his 1991 [injury].

Analysis

"The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date."  38 U.S.C.A. 
§ 5110(b)(2) (West 2002); see also 38 C.F.R. § 3.400(o)(2) 
(2004).  The term "application," while not defined in the 
statute, is broadly construed by regulation to include "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2003).  
Where, as in this case, a formal claim has already been 
allowed, certain submissions will be accepted as an informal 
claim such as a report of examination or hospitalization by 
the VA.  38 C.F.R. §§ 3.157(b)(1)-(b)(3) (2004).

In determining the effective date of award, the Board is 
required to look to all communications in the file which may 
be construed as a formal or an informal claim and, then, to 
all other evidence in the record to determine the "earliest 
date of which," within the year prior to the claim, the 
increase in disability was ascertainable.  Quarles v. 
Derwinski, 3. Vet. App. 129, 134 (1992); 38 U.S.C.A. 
§ 5110(b)(2) (West 2002); 38 C.F.R. §§ 3.400(o)(2), 3.155(a) 
(2004).  The United States Court of Appeals for the Federal 
Circuit has emphasized VA has a duty to fully and 
sympathetically develop a veteran's claim to its optimum.  
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  This 
duty requires VA to "determine all potential claims raised 
by the evidence, applying all relevant laws and 
regulations," Roberson v. West, 251 F.3d 1378, 1384 (Fed. 
Cir. 2001), and extends to giving a sympathetic reading to 
all pro se pleadings of record.  Szemraj v. Principi, 357 
F.3d 1370, 1373 (Fed. Cir. 2004).

In this case, the veteran submitted an application for an 
increased rating on October 23, 1998.  Therefore, the Board 
may consider whether an ascertainable increase of disability 
occurred at least the time of filing of claim.  Disability 
ratings are based on the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2004).  Separate diagnostic codes 
identify the various disabilities.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluations will be assigned if the disability more closely 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2001).  The determination of whether an increased 
evaluation is warranted is to be based on a review of the 
entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C. § 5107(b) (West 2002).

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows: 

"(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or 
circumstances and conveys matters that can be 
observed and described by a lay person."

The severity of a loss of sense of taste disability is 
ascertained, for VA rating purposes, by application of the 
criteria set forth in VA's Schedule for Rating Disabilities 
at 38 C.F.R. § 4.87a.  A maximum 10 percent schedular rating 
is warranted for complete loss of taste, provided that there 
is an anatomical or pathological basis for the condition.  
38 C.F.R. § 4.87a, Diagnostic Code 6276 (1998-2004).  

The current evidence of file confirms through opinion by a VA 
neurologist that the veteran manifests complete loss of sense 
of taste as a result of injury to the olfactory nerve.  The 
first medical opinion as to complete loss of sense of taste 
was received on June 28, 2002; the effective date assigned by 
the RO for the increased rating.  The RO has denied a 
compensable rating prior to that time period based upon the 
veteran's lay report of being able to distinguish between 
sweet and sour, and hot and cold.  The veteran has 
supplemented the record with lay explanation of his 
subjective taste senses, first received on October 23, 1998, 
which the Board must consider as competent evidence.  
38 C.F.R. § 3.159(a) (2004).  He explains that his ability to 
differentiate sour food is not based on sense of taste, but 
rather on the effect it has on his mouth puckering.  
Similarly, he can sense the pain signal for hot food by 
burning in his throat.  Otherwise, he clearly stated in his 
October 1998 statement that he had a complete inability to 
taste food.

The assessment for the time period prior to June 28, 2002 has 
relied exclusively on the veteran's lay report of senses.  
The medical evidence only described a loss of sense of taste 
with a description that 90% of taste emanates from the sense 
of smell which, in the veteran's case, has been established 
as complete since his discharge from service.  His treating 
VA physician provided opinion in June 2003 that formal 
testing was not possible in 1999 due to treatment for nasal 
disability, but that it appears that the veteran has 
permanently loss his sense of taste and smell since 1991.

The lay and medical evidence of record first factually 
establishes the veteran's complete loss of sense of taste on 
October 23, 1998.  On October 23, 1998, the veteran first 
reported complete loss of sense of taste that, by later 
received medical opinion by a VA neurologist, may be accepted 
as more closely approximating a complete loss of sense of 
taste for VA rating purposes.  However, consideration of an 
effective date prior to October 23, 1998 is not warranted.  
In this respect, the lay evidence prior to October 23, 1998 
included the veteran's lay descriptions of "some taste" for 
chili peppers and Tabasco sauce as well as a prior medical 
diagnosis of "partial" loss of sense of taste.  The VA 
clinic records prior to October 23, 1998 contain no lay or 
medical evidence suggesting a complete loss of sense of 
taste.  Accordingly, the Board finds that a 10 percent rating 
for complete loss of taste, pursuant to Diagnostic Code 6276, 
is warranted effective October 23, 1998.  

Veterans Claims Assistance Act

In deciding this case, the Board has carefully reviewed the 
claims folder to ensure that the provisions of the Veterans 
Claims Assistance Act (VCAA) of 2000 have been satisfied.  In 
pertinent part, this law defines VA's notice and duty to 
assist requirements in the development of certain claims for 
benefits.  See 38 U.S.C.A. § 5102, 5103, 5103A and 5107 (West 
2002).  VA has provided the veteran notice of the criteria 
for establishing a "compensable" rating for complete loss 
of sense of taste, the types of evidence and/or information 
deemed necessary to substantiate the claim, and the relative 
duties on the part of himself and VA in developing the claim.  
See 38 U.S.C.A. § 5103A (West 2002).  A copy of this letter 
has been associated with the claims folder, but the cover 
page reflecting the date of notice is missing.

A March 2003 RO rating decision granted a 10 percent rating 
for complete loss of sense of taste, and the veteran filed a 
Notice of Disagreement (NOD) with the effective date of award 
assigned.  A Statement of the Case (SOC), dated September 
2003, advised the veteran of the criteria for establishing an 
earlier effective date of award, the evidence reviewed and 
obtained in deciding his claim, and the Reasons and Bases for 
the adverse decision.  In cases such as this, VA's General 
Counsel has determined that an additional VCAA letter is not 
required.  VAOPGCPREC 8-2003 (December 22, 3003).

Furthermore, the veteran has indicated that VA has been his 
only provider of treatment for his loss of sense of taste, 
and the RO has obtained complete VA clinic records from the 
date of the September 1996 rating decision to the October 23, 
1998 effective date awarded by the Board.  Thus, there is no 
other potentially relevant documents which may serve as a 
basis for an earlier effective date of award.  See 38 C.F.R. 
§ 3.157 (2004).  When, as here, it is evident that there is 
no reasonable possibility that any further assistance would 
aid the veteran in substantiating his claims, the VCAA does 
not require further assistance.  Wensch v. Principi, 15 Vet. 
App. 362 (2001).  See also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  Accordingly, the Board finds 
that VA's duty to assist the veteran has been satisfied in 
this case.

ORDER

Entitlement to an effective date of October 28, 1998 for the 
10 percent award for complete loss of sense of taste is 
granted.



	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


